     Case 2:19-cr-00313-SVW Document 60 Filed 06/01/20 Page 1 of 4 Page ID #:231




1      AMY M. KARLIN (Bar No. 150016)
       Interim Federal Public Defender
2      DAVID I. WASSERMAN (Bar, No. 275987)
       (E-Mail: David_Wasserman@fd.org)
3      Deputy Federal Public Defender
       ANGELA C. C. VIRAMONTES (Bar No. 228228)
4      (E-Mail: Angela_Viramontes@fd.org)
       Deputy Federal Public Defender
5      3801 University Avenue, Suite 700
       Riverside, California 92501
6      Telephone: (951) 276-6346
       Facsimile: (951) 276-6368
7
       Attorneys for Defendant
8      MARK DOMINGO
9
10                                UNITED STATES DISTRICT COURT
11                            CENTRAL DISTRICT OF CALIFORNIA
12                                     WESTERN DIVISION
13
14     UNITED STATES OF AMERICA,                      Case No. CR 19-313-SVW
15                   Plaintiff,
                                                      EX PARTE APPLICATION TO FILE
16           v.                                       UNDER SEAL; MEMORANDUM OF
                                                      POINTS AND AUTHORITIES;
17     MARK DOMINGO,                                  DECLARATION OF COUNSEL
18                   Defendant.
19
20           Defendant Mark Domingo, by and through his attorneys of record, Deputy Federal
21     Public Defenders David I. Wasserman and Angela C. C. Viramontes, hereby applies ex
22     parte to the Court for an order that his motions in limine filed on June 1, 2020, be filed
23     under seal.
24     //
25     //
26     //
27     //
28     //
     Case 2:19-cr-00313-SVW Document 60 Filed 06/01/20 Page 2 of 4 Page ID #:232




1            This ex parte application is based upon the attached memorandum of points and
2      authorities, the declaration of David. I. Wasserman, the files and records in this case, and
3      such further information as may be provided to the Courts regarding this application.
4
5                                              Respectfully submitted,
6                                              AMY M. KARLIN
                                               Interim Federal Public Defender
7
8      DATED: June 1, 2020                 By /s/ David I. Wasserman
9                                            DAVID I. WASSERMAN
                                             Deputy Federal Public Defender
10                                           Attorney for Mark Domingo

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
     Case 2:19-cr-00313-SVW Document 60 Filed 06/01/20 Page 3 of 4 Page ID #:233




1                    MEMORANDUM OF POINTS AND AUTHORITIES
2            A court has supervisory powers over its records and files to seal documents under
3      appropriate circumstances. See United States v. Mann, 829 F.2d 849, 853 (9th Cir. 1987).
4      Mr. Domingo requests that the Court seal the defense’s motions in limine filed on June
5      1, 2020, because the contents of the document contain references to discovery that is
6      under protective order. The protective order in this case requires that the parties file
7      protected information under seal. See Dkt. 32.
8            Based on the foregoing, the defense respectfully requests that the defense’s
9      motions in limine be filed under seal.
10
11                                              Respectfully submitted,
12                                              AMY M. KARLIN
                                                Interim Federal Public Defender
13
14     DATED: June 1, 2020                By /s/ David I. Wasserman
15                                          DAVID I. WASSERMAN
                                            Deputy Federal Public Defender
16                                          Attorney for Mark Domingo

17
18
19
20
21
22
23
24
25
26
27
28
                                                     3
     Case 2:19-cr-00313-SVW Document 60 Filed 06/01/20 Page 4 of 4 Page ID #:234




1                         DECLARATION OF DAVID I. WASSERMAN
2            I, David I. Wasserman, hereby state and declare as follows:
3            1.     I am an attorney with the Office of the Federal Public Defender for the
4      Central District of California. I am licensed to practice law in the State of California and
5      I am admitted to practice in this Court.
6            2.     The defense’s motions in limine filed on June 1, 2020, contains references
7      to protective discovery and protective information. Pursuant to this Court’s protective
8      order, entered July 3, 2019, the defense has met and conferred with the government and
9      has agreed to request that the instant motions be filed under seal.
10           3.     I contacted Reema El-Amamy and David T. Ryan, the Assistant United
11     States Attorneys on this matter, regarding the government’s position on the instant
12     application. They informed me that the government has no objection to the defense’s
13     motions in limine being filed under seal.
14           I declare under penalty of perjury under the laws of the United States of America
15     that the foregoing is true and correct.
16
17     DATE: June 1, 2020                         /s/ David I. Wasserman
                                                 DAVID I. WASSERMAN
18
19
20
21
22
23
24
25
26
27
28
                                                      4
